I can concur in the result of the majority opinion, on the ground that, under the facts presented by the record before us, the order denominated a "temporary injunction," was in fact andin law simply a temporary restraining order, not actually atemporary *Page 617 injunction, although even that conclusion is attended with some doubt.
If, however, that interpretation of the nature of the court's order be accepted as a premise from which to start, then it logically follows that Rem. Rev. Stat., § 1723, upon which the relator herein relies, has no application to this case, because that section makes provision only for keeping a temporaryinjunction in force during the pendency of an appeal from the final judgment; it does not purport to keep in force a temporaryrestraining order.
The distinction between the two types of judicial interdict is that a temporary restraining order is usually issued without notice, as was the case in the present instance, and it remains in effect only until the issues presented by that order are disposed of, whereupon it ceases to have any effect, even though no order discharging it is thereafter entered; whereas, a temporary injunction is an order which remains effective from the time of its issuance until the trial of the action on its merits.Rogers v. Kendall, 173 Wash. 390, 23 P.2d 862. Where both of such orders have been made in the same case, the temporary injunction usually comes into being at the point where the temporary restraining order ceases to exist, and, in all events, entirely displaces the original order.
In the case at bar, under the interpretation which fairly may be placed upon the procedure followed by the trial court, the temporary restraining order was merely continued in force assuch but was not converted, nor intended to be converted, into a formal temporary injunction. Under that view of the matter as determined by the trial court, I can at least concur in the result of the majority opinion.
Beyond that point of concurrence, however, I do not join in the opinion of the majority, particularly with respect to that portion of it which holds, or appears to indicate, that the court had no power, in any event, to issue a temporary injunction in this case because of the inhibition of the "labor disputes act," chapter 7, Laws of 1933, Ex. Ses., pp. 10-18, §§ 1 to 15 (Rem. Rev. Stat. (Sup.), §§ 7612-1 to 7612-15). *Page 618 
Upon that subject, I am of the decided view that a legislature cannot abolish or abridge the inherent power of a constitutional court to issue restraining orders and injunctions when, in the exercise of a sound judicial discretion, upon the particular facts presented to it, the court finds it necessary to employ the "strong arm of equity" in order to preserve and keep things instatu quo until otherwise ordered, and to restrain an act which, if done, would be contrary to equity and good conscience, or would result in incalculable and unjustifiable harm to others.Blanchard v. Golden Age Brewing Co., 188 Wash. 396,63 P.2d 397.
Furthermore, I am of the opinion that the court has such power, regardless of whether the persons sought to be enjoined are members of a labor union or of any other organization, or are merely members of the general public.
For the reasons given, I concur only in the result of the majority opinion.
SIMPSON, JEFFERS, and ROBINSON, JJ., concur with STEINERT, J. *Page 619